DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of CLAIMS 1-6 and 10 in the reply filed on 07 April 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 07 April 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07 April 2022 is partially withdrawn.  Claim7-9, directed to Species a-c is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-19, directed to Invention II remains withdrawn from consideration because it does not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 11-19 are cancelled

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-033414 was received on 12 March 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 23 February 2021 and 07 September 2021 have been considered by the examiner.

Drawings
The drawings filed on 23 February 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 1 is that applicant’s claimed invention includes an image forming apparatus having a conveyance unit configured to convey the printing medium; a printing unit configured to print on the printing medium; and a cutting unit configured to cut out the printing medium, wherein the conveyance unit performs a first conveyance operation to convey the printing medium by a predetermined length in a direction to discharge the printing medium and to stop the conveyance, the first conveyance operation being carried out after completion of printing of one page by the printing unit and before settlement of a print start position of a next page, and a second conveyance operation including an operation to convey the printing medium in the direction to discharge until the print start position reaches a position of the printing unit, the second conveyance operation being carried out after settlement of the print start position of the next page.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-10 are allowable because they depend from Claim 1.

US PGPub 2021/0238000 A1 to Ohashi discloses an image forming apparatus (Figs. 1-2)configured to print a plurality of pages on a rolled printing medium (¶0031), comprising: a conveyance unit configured to convey the printing medium (Fig. 3); a printing unit configured to print on the printing medium (Fig. 2-3); and a cutting unit configured to cut out the printing medium (Fig. 2, cutter 8), wherein the conveyance unit performs a first conveyance operation to convey the printing medium by a predetermined length in a direction to discharge the printing medium and to stop the conveyance (Fig. 8; ¶0084-0088), the first conveyance operation being carried out after completion of printing of one page by the printing unit and before settlement of a print start position of a next page (¶0086), however Ohashi does not explicitly disclose a second conveyance operation including an operation to convey the printing medium in the direction to discharge until the print start position reaches a position of the printing unit, the second conveyance operation being carried out after settlement of the print start position of the next page.

US PGPub 2011/0205277 A1 to Hiroike discloses an image forming apparatus (Fig. 1) configured to print a plurality of pages on a rolled printing medium (Fig. 2), comprising: a conveyance unit configured to convey the printing medium (Fig. 2); a printing unit configured to print on the printing medium (Fig. 2; head 31); and a cutting unit configured to cut out the printing medium (cutter 33), wherein the conveyance unit performs a first conveyance operation to convey the printing medium by a predetermined length in a direction to discharge the printing medium and to stop the conveyance (¶0056-0066), the first conveyance operation being carried out after completion of printing of one page by the printing unit (Figs. 5-6; ¶0056-0066), and a second conveyance operation including an operation to convey the printing medium in the direction to discharge until the print start position reaches a position of the printing unit (Fig. 6C, print start position of the resume), the second conveyance operation being carried out after settlement of the print start position of the next page (resumed print start position known).  However, Hiroike does not explicitly disclose a first conveyance operation being carried out before settlement of a print start position of a next page.

US PGPub 2016/0214411 A1 to Wakayama discloses an image forming apparatus configured to print a plurality of pages on a rolled printing medium, comprising: a conveyance unit configured to convey the printing medium; a printing unit configured to print on the printing medium; and a cutting unit configured to cut out the printing medium (Figs. 1-3), wherein the conveyance unit performs a first conveyance operation to convey the printing medium by a predetermined length in a direction to discharge the printing medium and to stop the conveyance, the first conveyance operation being carried out after completion of printing of one page by the printing unit (¶0038+; Figs. 5, 7).  However, Wakayama does not explicitly disclose a first conveyance operation being carried out before settlement of a print start position of a next page, and a second conveyance operation including an operation to convey the printing medium in the direction to discharge until the print start position reaches a position of the printing unit, the second conveyance operation being carried out after settlement of the print start position of the next page.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853